Name: Commission Regulation (EC) No 751/94 of 30 March 1994 altering the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 87/94 31 . 3. 94Official Journal of the European Communities COMMISSION REGULATION (EC) No 751/94 of 30 March 1994 altering the import levies on products processed from cereals and rice of basic product ; whereas, pursuant to Article 1 of Commission Regulation (EEC) No 1579/74 (8), as last amended by Regulation (EEC) No 1740/78 (9), the levies at present in force must therefore be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Regulation (EEC) No 2193/93 (2), and in particular Article 11 (3) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1 544/93 (4), and in particular Article 12 (4) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (*), as amended by Regulation (EC) No 3528/93 (6), Whereas the import levies on products processed from cereals and rice were fixed by Commission Regulation (EC) No 718/94 0 ; Whereas the levy on the basic product as last fixed differs from the average levy by more than ECU 3,02 per tonne The import levies to be charged on products processed from cereals and rice covered by Commission Regulation (EEC) No 1620/93 (,0) as fixed in the Annex to Regulation (EC) No 718/94 are hereby altered to the amounts set out in the Annex. Article 2 This Regulation shall enter into force on 1 April 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 March 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . 0 OJ No L 196, 5. 8 . 1993, p. 22. 0 OJ No L 166, 25. 6. 1976, p. 1 . O OJ No L 154, 25. 6 . 1993, p. 5 . 0 OJ No L 387, 31 . 12. 1992, p. 1 . 0 OJ No L 320, 22. 12. 1993, p. 32 0 OT No L 85, 30 . 3 . 1994, p. 56. 0 OJ No L 168 , 25 . 6 . 1974, p . 7. 0 OJ No L 202, 26. 7. 1978, p . 8 . H OJ No L 155, 26 . 6. 1993, p . 29 . 31 . 3. 94 Official Journal of the European Communities No L 87/95 ANNEX to the Commission Regulation of 30 March 1994 altering the import levies on products processed from cereals and rice (ECU/ tonne) Import levies Q CN code ACP Third countries(other than ACP) 1102 20 10 176,60 182,64 1102 20 90 100,07 103,09 1103 13 10 176,60 182,64 1103 1390 100,07 103,09 1103 29 40 176,60 182,64 1104 1950 176,60 182,64 1104 23 10 156,98 160,00 1104 23 30 156,98 160,00 1104 23 90 100,07 103,09 1104 30 90 73,58 79,62 1106 20 90 1 54,33 (2) 178,51 1108 1200 157,96 178,51 1108 13 00 157,96 178,51 0 1108 1400 78,97 178,51 1108 19 90 78,97 (2) 178,51 1702 30 51 206,03 302,75 1702 30 59 157,96 224,45 1702 30 91 206,03 302,75 1702 30 99 157,96 224,45 1702 40 90 157,96 224,45 1702 90 50 157,96 224,45 . 1702 90 75 215,84 312,56 1702 90 79 150,11 216,60 2106 90 55 157,96 224,45 2303 10 11 196,22 377,56 (2) In accordance with Regulation (EEC) No 715/90 the levy shall not be charged on the following products originating in the African, Caribbean and Pacific States :  products falling within CN code ex 0714 10 91 ,  products falling within CN code 0714 90 11 and arrow-root falling within CN code 0714 90 19,  flours and meal of arrow-root falling within CN code 1106 20,  arrow-root starch falling within CN code 1108 19 90. (*) Pursuant to Regulation (EEC) No 3834/90, the levy on importation into the Community of products of CN code 1108 13 00 is reduced by 50 % within the limit of a fixed quantity of 5 000 tonnes . P) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.